UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-2279



MARK J. MATNEY,

                                                 Plaintiff - Appellant,

             versus


VOLUSIA COUNTY SHERIFF’S DEPARTMENT; STATE OF
FLORIDA,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-02-178-1)


Submitted:    January 30, 2003               Decided:   February 4, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark J. Matney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark J. Matney appeals the district court’s order dismissing

without prejudice his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.       See Matney v.

Volusia County Sheriff’s Dep’t, No. CA-02-178-1 (W.D. Va. Oct. 22,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2